Opinion filed July 14, 2011




                                                            In The


    Eleventh Court of Appeals
                                                          __________

                                                  No. 11-11-00080-CR
                                                      __________

                                JOSEPH ANTHONY DURAN, Appellant
                                              V.
                                    STATE OF TEXAS, Appellee


                                     On Appeal from the 132nd District Court
                                            Borden County, Texas
                                           Trial Court Cause No. 206


                                      MEMORANDUM                            OPINION
         Joseph Anthony Duran has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
         The motion is granted, and the appeal is dismissed.


July 14, 2011                                                                     PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2

         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.
         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.